DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Hirai does not explicitly disclose “each motor shaft extending of which extends concentrically to the respective blade rotation axis”, as required by independent claims 1 and 15.  Applicant specifically states that Hirai discloses servo motors coupled to the axes of the rotor blades for positioning the rotor blades. Further, as cited, Hirai specifically discloses "output shaft (not shown in FIG. 1) of each of the servo motors 6 is coupled to the corresponding wind receiving blade shaft 4b" (see column 4, lines 3-12). While Hirai does state that the output shaft of the servo motors is not depicted in Fig. 1, Hirai does depict in Fig. 1 the servo motors 6 being directly below the wind receiving blade shaft.  Also, Fig. 2 of Hirai shows servo motors 6 with an output shaft protruding straight up.  Thus, it is implied that the output shaft of the servo motors in Fig. 1 of Hirai protrude directly out of the servo motors, extending directly into, concentrically, the corresponding wind receiving blade shaft.  All of this is within the blade rotation axis.  Thus, Hirai does disclose this limitation as recited in claims 1 and 15. 
Applicant further argues that Hirai discloses an output shaft and not a “motor shaft” as required by the claims.  As the output shaft of Hirai is the output shaft of a 
Applicant further argues that Hirai discloses a servo motor for the positioning of the rotor blades, not pitch motors. However, given the broadest reasonable interpretation of claims 1 and 15, the motors of Hirai adjust the positioning of the pitch of the blades, they are akin to the pitch motors of the instant invention.  Applicant’s arguments appear to argue a more narrow reading of the claims than actually recited. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai (US 6,379,115).
Regarding claim 1: Hirai discloses a vertical wind turbine (1, Fig. 1) with a plurality of vertical blades (5) each fastened to a respective vertical blade axis such that the plurality of vertical blades are motor-driven pivotable around a respective blade 
 wherein the blade axes are each provided with at least one pitch motor (6) for motor-driven pivoting of the blades, each pitch motor having a motor shaft, and each motor shaft extending concentrically to the respective blade rotation axis (column 4, lines 8-12).
Regarding claim 2: Hirai discloses the pitch motor is embodied as a torque motor with at least one rotor ring that is torsionally rigidly coupled to the blade axis (as this is standard motor conctruction).
Regarding claim 6: Hirai discloses the blade axes include a vane axis section (where 5 meets 4b) in the region of a vane of the blade and a transition section (at 4b) positioned between the vane axis section and the motor shaft (at 6).
Regarding claim 8: Hirai discloses the pitch motors each has a motor housing (6 is a housing and motor) and wherein a blade mount (3b) is mounted (inherent as the blade is mounted), at each motor housing and connects the blades to a rotor hub (at 2) of the vertical wind turbine.
Regarding claim 9: Hirai discloses the blade mount comprises a plurality of struts (3a, 3b), with at least one respective strut being flange mounted to the motor housing (since they support 6).
Regarding claim 11: Hirai discloses the pitch motor is cased-in by a casing that is formed in accordance with aerodynamic aspects (inherent as the turbine is an aerodynamic structure).
Regarding claim 12: Hirai discloses a control device (10) for control of the pitch motors that is connected in a signal-transmitting manner to the pitch motors (shown in Fig. 2) and to at least one wind speed sensor (11) and/or at least one wind direction sensor (11).
Regarding claim 13: Hirai discloses the at least one wind speed sensor and/or the at least one wind direction sensor is arranged in the region of at least one of the pitch motors (in that they are all mounted on the turbine itself).
Regarding claim 14: Hirai discloses a kit for a vertical wind turbine according to at least one of claim 1 (in that Hirai discloses claim 1).
Regarding claim 15:  Hirai discloses a method for operating a vertical wind turbine (Fig .1) with vertical blades (5), comprising: driving the vertical blades of the vertical wind turbine around a respective vertical blade axis (via 6, at 4a and 4b), wherein angular positions of the vertical blades of the vertical wind turbine, are predetermined, and wherein the angular positions of the blades are continuously controlled through a direct drive (6) of each of the blades by means of a respective pitch motor (6) positioned concentrically to the blade axis (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of Warszewski (US 2007/0201981).
Regarding claim 3: Hirai the blade axes are supported on motor bearings in the pitch motor, but does not explicitly disclose motor bearings.
However, Warszewski discloses motor bearings (7, Fig. 4, shown in more detail in Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the motor of Hirai to include the bearings of Warszewski in order to reduce friction.
Regarding claim 4: Hirai discloses a motor but does not explicitly disclose the motor bearings are positioned in a bearing receiving chamber that is sealed up against the surroundings of the vertical wind turbine with the aid of sealing elements.
However, Warszewski discloses the motor bearings (7) are positioned in a bearing receiving chamber (Fig. 2, housing 12 and 15) that is sealed up against the surroundings of the vertical wind turbine with the aid of sealing elements (inherent since the wind turbine is outside).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify Hirai to include the receiving chamber in order to protect components from the outside elements.
Regarding claim 10: Hirai discloses a motor housing but does not explicitly disclose the motor housing includes support ribs, which extend radially to the motor shaft and connect a bearing seat of the pitch motor on the side of an outer 
However, Warszewski discloses support ribs (not labelled but bottom section of Fig. 2 around where the numeral 7 is pointing), which extend radially to the motor shaft (3, via beaing 7) and connect a bearing seat of the pitch motor on the side of an outer circumference of the bearing seat (at 7) to a wall of the pitch motor housing facing in axial direction (as the lead to the outside of the housing).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the motor housing of Hirai to include the ribs of Warszewski in order to add support.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of Warszewsk, as applied to claim 3 above, further in view of Brown et al. (“Brown”; US 5,503,525).
Regarding claim 5: Hirai discloses the blades are supported rotatable around their blade rotation axis arranged at a distance from the pitch motor (at 4a).
Hiari does not explicitly disclose at least one additional bearing point arranged at a distance from the pitch motor.
However, Brown discloses at least one additional bearing point (14b) arranged at a distance from the pitch motor (at 22).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify Hirai to include the bearings of Brown in order to reduce friction.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of Ivie (US 3,055,215).
Regarding claim 7: Hirai discloses a transition section, but does not explicitly disclose the transition section tapers in a direction extending away from the motor shaft.
However, Ivie discloses a transition section (at numeral 57, Fig. 7) of a wind vane shaft tapers in a direction extending away from the motor shaft (bottom half of 57).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the transition section of the shaft of Hirai to taper, as disclosed by Ivie, in order to allow for different configurations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/625,891. Although the claims at issue are not identical, they are not patentably distinct from each other because they both appear to be the same in scope using differing language.

Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/625,876. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application appear to be narrower in scope (i.e. claiming a tip speed ratio).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832